Citation Nr: 0921186	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim for service connection 
for asthma, and denied service connection for an acquired 
psychiatric disorder. 

The claims of entitlement to service connection for asthma 
and a psychiatric disorder are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for asthma was 
previously denied in a November 1985 rating decision.  The 
appellant did not appeal that decision.

2.  The evidence received since the November 1985 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for asthma.


CONCLUSIONS OF LAW

1.  The November 1985 rating decision that declined to reopen 
the previously denied claim for service connection for asthma 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for asthma.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for asthma was previously denied in a 
November 1985 rating decision.  Although the RO determined 
that new and material evidence sufficient to reopen the claim 
had not been submitted, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The November 1985 rating decision denied the Veteran's claim 
for service connection for asthma.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the November 1985 decision became final because the 
Veteran did not file a timely appeal.

The claim of entitlement to service connection for asthma may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in April 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records, 
including a February 1985 Report of Medical Board which 
recommended the Veteran be discharged from service due to 
asthma, a VA examination, and the Veteran's own statements.  
On July 1985 VA examination, the Veteran was found to have no 
respiratory condition.  Based on that examination and the 
Veteran' service medical records, the RO found that there was 
no current diagnosis of asthma, and therefore the asthma the 
Veteran experienced in service was determined to be acute and 
was not aggravated by his period of active service.  
Accordingly, the claim was denied.  

The Board finds that the evidence received since the last 
final decision is material because it relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, newly received evidence 
includes private treatment records dated from March 2006 to 
April 2006 and February 2007 to October 2007 demonstrating a 
diagnosis of and treatment for asthma, which was recorded as 
so severe and frequent that the Veteran had to quit his 
employment.  This evidence is both new and material, as it 
demonstrates a current diagnosis of asthma.  This evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, and relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  To that extent only, the 
claim is allowed.


ORDER

The claim for service connection for asthma is reopened.  To 
that extent only, the appeal is allowed.

REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that his current asthma is related to or 
was aggravated by his service.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Veteran has not been afforded a VA examination for asthma 
since 1985.  While the Veteran did not have asthma or a 
respiratory disorder at the time of the last examination, he 
has since been diagnosed with condition, which has been found 
to be severe and frequent.  As it is unclear to the Board 
whether the asthma for which the Veteran was treated in 2006 
and 2007 is related to (caused or aggravated by) the asthma 
for which he was treated in service, the Board finds that a 
remand for an examination and opinion is necessary in order 
to fairly address the merits of his claim.

Additionally, the record reflects that in July 2006, the 
Veteran's private physician indicated that he was awarded 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be pertinent to the veteran's claims 
for service connection for asthma and a psychiatric disorder.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice 
of the existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  Lind v. Principi, 
3 Vet. App. 493 (1992).  Because it appears the complete 
records upon which that grant of benefits was based are not 
included in the claims folder, those records should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the decision granting 
the Veteran disability benefits as well 
as the medical records upon which the 
decision was based.

2.  Schedule the Veteran for an 
examination for the purpose of 
ascertaining whether any current asthma, 
or the asthma for which the Veteran was 
treated in 2006 and 2007, is at least as 
likely as not (50 percent probability or 
greater) related to his service.  The 
examiner should specifically comment on 
the Veteran's assertion that his asthma 
was aggravated as a result of serving in 
the military.  In so doing, the examiner 
must determine whether this condition was 
chronically aggravated or permanently 
worsened as a result of his active 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided. 

3.  Then, readjudicate the claim.  If any 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow an appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


